—

0. CO AY DA WH BP wW bw

we bb bo dDS Re NH Bb ho ho me he _ het pent _ Ss oR
Oo ~] fo)) nn aes w bo — SoS ‘oO ao ~) ON wr a ww bo —_ So

 

 

 

 

 

 

 

 

 

 

 

———FILED ———. RECEIVED
——— ENTERED wmmee. SERVED ON
COUNSEL/PARTIES OF RECORD
JAN 34 2020
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-001-JCM-BNW
Plaintiff, Preliminary Order of Forfeiture
v.
CLAUDIA ANN MERRILL,
Defendant.
This Court finds Claudia Ann Merrill pled guilty to Count One of a One-Count
Criminal Information charging her with mail fraud in violation of 18 U.S.C. § 1341.

Criminal Information, ECF-No. ___; Change of Plea, ECF No. __; Plea Agreement, ECF
No. _. ;
This Court finds Claudia Ann Merrill agreed to the forfeiture of the property and the

imposition of the in personam criminal forfeiture money judgment set forth in the Plea .
Agreement and the Forfeiture Allegation of the Criminal Information. Criminal ~ .
Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Criminal Information and the offense to which Claudia
Ann Merrill pled guilty.

The following property and money judgment are (1) any property, real or personal,
which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1341, a

specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)@), or a

conspiracy to commit such offense; (2) any property, real or personal, which constitutes or is

 
“Oo 8 ~ oOo Dm BP WD DH we

Yb be BY MB HY NY NH BH HO —| Be
oI A A PGS £§ SF Ge Ta aoHE BHT Ss

| derived from proceeds traceable to a violation of 18 U.S.C. § 1341, a specified unlawful

| defined in 18 U.S.C. § 24, or a conspiracy to commit such offense; and (3) property, real or

| to add subsequently located property or substitute property to the forfeiture order pursuant

 

 

activity as defined in 18 U.S.C. § 1956(c)(7)(), involving a Federal health care offense as

personal, that constitutes or is derived, directly or indirectly, from gross proceeds traceable
to the commission of 18 U.S.C. § 1341, involving a Federal health care offense as defined in
18 U.S.C. § 24, and are subject to forfeiture pursuant 18 U.S.C. § 981(a)(1)(C) with 28
U.S.C. § 2461(c); 18 U.S.C. § 982(a)(7); and 21 U.S.C. § 853(p)
1. $1,045;
2. $1,209;
3. $1,209;
4. $1,638;
5. $1,645.81;
6. $1,743;
7. $1,881;
8. $1,007;
9. $1,173;
10. $1,198;
11. $1,881;
12. $13,151.05; and
13. $2,230
(all of which constitutes property)
and an in personam criminal forfeiture money judgment of $1,775,271.61 and that
the property will be applied toward the payment of the money judgment.
This Court finds that the United States of America may amend this order at any time

to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(2).
The in personam criminal forfeiture money judgment complies with Honeycutt v.
United States, 137 S. Ct. 1626 (2017).

 
eo ODO HS DR HW FP WwW bw

MN YY YN NHK BY BE
oN AUR OH § F COO RDAaGR BH USB

 

 

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
States of America recover from Claudia Ann Merrill an in personam criminal forfeiture |
money judgment of $1,775,271.61.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Claudia Ann Merrill in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2). | | 7

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

—ITIS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
3

 
—

C OB RD HO Ww FB & Boe

NY bMS YY NY NY BY NB NB BH BS we :
oN AAP OSH SF FSF OmrXAABAaAaeREEKR ES

 

 

not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov. | |

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States
Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED,.AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to

administratively forfeit the above-described property.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send;

copies of this Order to all counsel of record and three certified copies to the United States
Attorney's Office, ewe Asset Forfeiture Unit.

DATED « (WA (202,
© A. Q hak.

HONORABLE JAMES C. MAHAN
UNITEDSTATES DISTRICT JUDGE

 

   
 

 
